EXHIBIT 10.49
 
PROMISSORY NOTE EXTENSION AGREEMENT
 

$250,000.00   April 30, 2014



For value received, Guardian 8 Holdings, a Nevada corporation (the “Maker”)
promised to pay to Kansas Resource Development Company, or its registered
assigns or successors in interest (the “Holder”) the Principal Amount and
Interest (both as defined below) in the manner and upon the terms and conditions
as set forth in that Term Note (“Note”) in the sum of Two Hundred Fifty Thousand
Dollars ($250,000.00), dated September 19, 2013, which Note becomes due and
payable on or about April 30, 2014.


By execution by the parties herein, this Promissory Note Extension Agreement
extends the Maturity Date of the Note to and including July 15, 2014. All terms
and conditions of the Note shall remain the same other than the Maturity Date.


IN WITNESS WHEREOF, Maker and Holder have caused this Promissory Note Extension
Agreement to be executed and delivered as of the day and year first above
written.


“Maker”
Guardian 8 Holdings
a Nevada corporation






By: /s/ C. Stephen
Cochennet                                                                          
                                                                       C.
Stephen Cochennet, Chief Executive Officer


“Holder”


Kansas Resource Development Company




By: /s/ George
Shuck                                                                          
      George Shuck, CFO
 
 
 
 
 